12/01/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0475


                                 No. DA 22-0475


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NEIL HOWARD LANCHANTIN,

            Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 1, 2023, within which to prepare, file, and serve its

response brief.




BF                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 1 2022